Name: Commission Directive 2000/24/EC of 28 April 2000 amending the Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables respectively
 Type: Directive
 Subject Matter: deterioration of the environment;  agricultural policy;  foodstuff;  consumption
 Date Published: 2000-05-04

 Avis juridique important|32000L0024Commission Directive 2000/24/EC of 28 April 2000 amending the Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables respectively Official Journal L 107 , 04/05/2000 P. 0028 - 0037Commission Directive 2000/24/ECof 28 April 2000amending the Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables respectivelyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables(1), as last amended by Directive 97/41/EC(2), and in particular Article 5 thereof,Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals(3), as last amended by Commission Directive 1999/71/EC(4), and in particular Article 10 thereof,Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin(5), as last amended by Directive 1999/71/EC, and in particular Article 10 thereof,Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on products of plant origin, including fruit and vegetables(6), as last amended by Directive 1999/71/EC, and in particular Article 7 thereof,Whereas:(1) For cereals and products of plant origin, including fruit and vegetables, maximum residue levels reflect the use of minimum quantities of pesticides to achieve effective protection of plants, applied in such a manner that the amount of residue is the smallest practicable and is toxicologically acceptable, in particular in view of the protection of the environment and in terms of estimated dietary intake. For foodstuffs of animal origin, maximum residue levels reflect the consumption of cereals and products of plant origin treated with pesticides resulting in residues in animals and animal products, as well as taking into account the direct consequences of the use of veterinary medicines where appropriate.(2) Maximum residue levels are fixed at the lower limit of analytical determination where authorised uses of plant protection products do not result in detectable levels of pesticide residue in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported with such necessary data.(3) Maximum residue levels for pesticides should be kept under review. The levels may be changed to take account of new information and data.(4) Aramite, barban, chlorobenzilate, chlorfenson, chloroxuron, chlorbenside, 1,1-dichloro-2,2-bis (4-ethyl-phenyl-) ethane and diallate are either no longer authorised for use in the Community or are no longer used at Community level. The aramite and chlorfenson residues were deleted from Annex II to Directive 76/895/EEC by Council Directive 82/528/EEC(7) but have not since that time been added to the Annexes to Directives 86/362/EEC, 86/363/EEC and 90/642/EEC. The chlorbenside and 1,1-dichloro-2,2-bis (4-ethyl-phenyl-) ethane residues were deleted from Annex II to Directive 76/895/EEC by Council Directive 93/58/EEC(8) but have not since that time been added to the Annexes to Directives 86/362/EEC, 86/363/EEC and 90/642/EEC. It is necessary to add all of these residues to the Annexes to Directives 86/362/EEC, 86/363/EEC and 90/642/EEC to allow for proper surveillance and control of their uses and to protect the consumer.(5) Limited authorisations still exist in the Community for chlorbufam and methoxychlor. The authorised uses would not be expected to give rise to detectable residues in food. Maximum residue levels have been fixed in Annex II to Directive 76/895/EEC for these residues.(6) To establish maximum levels of pesticide residues for barban, chlorbufam, chlorobenzilate, chloroxuron, diallate and methoxychlor at Community level it is necessary to transfer provisions from Directive 76/895/EEC to Directives 86/362/EEC, 86/363/EEC and 90/642/EEC. Certain of these provisions should be amended in the light of technical and scientific progress as well as changes in uses and authorisations at national and Community level.(7) Community maximum residue levels and levels recommended by the Codex Alimentarius are fixed and evaluated following similar procedures. With the exception of chlorobenzilate, no Codex maximum residue limits were set for the active substances covered by this Directive. The Codex maximum residue limits for chlorobenzilate have been withdrawn(9). Authorisations of plant protection products in third countries may require the use of greater quantities of pesticides or shorter pre-harvest intervals than are authorised in the Community and consequently may require higher residue levels. The Community's trading partners have been consulted about the levels set out in this Directive through the World Trade Organisation and their comments on these levels have been considered and discussed by the Standing Committee on Plant Health. The possibility of fixing import tolerance maximum residue levels for specific pesticide/crop combinations will be examined by the European Community on the basis of the submission of acceptable data.(8) The maximum residue levels established in this Directive may have to be reviewed in the framework of the re-evaluation of active substances provided for in the programme of work established in Article 8(2) of Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(10), as last amended by Commission Directive 1999/80/EC(11).(9) The maximum residue level for cartap in tea was set at 20 mg/kg in Community legislation on the basis of the information contained in the Codex Alimentarius. The 29th meeting of the Codex Committee on Pesticide Residues recommended that all MRLs for the active substance be withdrawn(12).(10) A lack of clarity in the description of CN codes in Annexes I and II to Directive 86/363/EEC has led to problems in classifying samples for the purposes of the notification procedure under Article 7 of Directive 86/363/EEC.(11) DDT is not authorised for use as a plant protection product in the Community. A maximum residue level for DDT in birds' eggs and egg yolks of 0,1 mg/kg was set in Community legislation by Council Directive 93/57/EEC(13) to allow for the possibility that residual environmental contamination may give rise to DDT residues in eggs. Monitoring data for DDT in eggs in Community Member States and in Norway indicate that this maximum level may be reduced.(12) This Directive is in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1Annex II to Directive 76/895/EEC is hereby amended as follows:1. The entries relating to chlorobenzilate, chloroxuron and methoxychlor shall be deleted.2. The grouping "barban, chlorpropham, chlorbufam" shall be replaced by "chlorpropham".3. The grouping "diallate, triallate" shall be replaced by "triallate".Article 2Directive 86/362/EEC is hereby amended as follows:The following pesticide residues shall be added to Part A of Annex II:>TABLE>Article 3Directive 86/363/EEC is hereby amended as follows:1. The following pesticide residues shall be added to part A of Annex II:>TABLE>2. The following pesticide residues shall be added to part B of Annex II:>TABLE>3. In Annex I, the text in the column "Description" which corresponds to CN code ex 0208 shall be replaced by the text "Other meat and edible meat offal of domestic pigeons, domestic rabbits and game, fresh, chilled or frozen".4. In Annex II, in the tables in Parts A and B, in the column "meat", the text "ex 0201" shall be replaced by the text ">TABLE>0201".5. In Annex II, in the table in Part A, in the column relating to birds' eggs and egg yolks, the value of 0,1 mg/kg for DDT shall be replaced by the value 0,05 mg/kg.Article 4Directive 90/642/EEC is hereby amended as follows:1. The following pesticide residues shall be added to Annex II:>TABLE>2. In the German text, in Annexes I and II, in the group "2.5(a) Salat u. Ã ¤.", the term "Kopfsalat" shall be replaced by the term "Salat".3. In the Dutch text, in Annexes I and II, in the group "2.5(a) Sla en dergelijke", the term "Kropsla/ijsbergsla" shall be replaced by the term "Sla".4. In Annex II, the maximum residue level for cartap in tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) shall be fixed at 0,1 (*) mg/kg (where (*) indicates that this level is at the lower limit of analytical determination).Article 51. This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.2. Member States shall adopt and publish the legislative, regulatory or administrative measures to comply with this Directive by 31 December 2000. They shall immediately inform thereof the Commission.3. They shall apply these measures as from 1 January 2001.4. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. Member States shall adopt the procedure for such reference.Article 6This Directive is addressed to the Member States.Done at Brussels, 28 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 340, 9.12.1976, p. 26.(2) OJ L 184, 12.7.1997, p. 33.(3) OJ L 221, 7.8.1986, p. 37.(4) OJ L 194, 27.7.1999, p. 36.(5) OJ L 221, 7.8.1986, p. 43.(6) OJ L 350, 14.12.1990, p. 71.(7) OJ L 234, 9.8.1982, p. 1.(8) OJ L 211, 23.8.1993, p. 6.(9) ALINORM 93/24A.(10) OJ L 230, 19.8.1991, p. 1.(11) OJ L 210, 10.8.1999, p. 13.(12) ALINORM 97/24A Annex II.(13) OJ L 211, 23.8.1993, p. 1.